Cooley, O. J.
Plaintiff sued to recover commissions in selling furniture for defendant. He claimed, by his bill of particulars, commissions on two specified sales. The defendant, with his plea of the general issue, gave notice of recoupment without any particulars.
The suit was begun in justice’s court, appealed to and tried in the circuit court. On the trial the defendant sought to recoup damages alleged to have been sustained by him in the case of other sales than the two in question, but made under the same employment. The court held recoupment under the notice, must be restricted to the two sales. This ruling is complained of, but we think it correct. If the defendant intended to go into other transactions, heshouldhave made his notice specific.
Other errors are complained of, but we think if the defendant is wronged in the case, it is by the action of the jury, not of the court.
The judgment must be affirmed.
The other Justices concurred.